293 F.2d 628
MILWAUKEE & SUBURBAN TRANSPORT CORPORATION, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 13025.
United States Court of Appeals Seventh Circuit.
September 12, 1961.
Rehearing Denied October 4, 1961.

On Remand from the Supreme Court of the United States.
J. Roy Browning, Chicago, Ill., Robert Thorsen, Chicago, Ill., Richard R. Teschner, Milwaukee, Wis., for petitioner.
Louis F. Oberdorfer, Asst. Atty. Gen., Joseph Kovner, Atty., Tax Division, U. S. Department of Justice, Washington, D. C., for respondent.


1
Before DUFFY and KNOCH, Circuit Judges, and GRUBB, District Judge.


2
GRUBB, District Judge.


3
The United States Supreme Court having on June 19, 1961, 367 U.S. 906, 81 S.Ct. 1917, 6 L.Ed.2d 1249, granted a petition for writ of certiorari covering that part of the decision of this court, 283 F.2d 279, on the accounting method issue, and having vacated the judgment and remanded the case to this court in the light of American Automobile Association v. United States, 1961, 367 U.S. 687, 81 S.Ct. 1727, 6 L.Ed.2d 1109, and United States v. Consolidated Edison Company of New York, Inc., 1961, 366 U.S. 380, 81 S.Ct. 1326, 6 L.Ed.2d 356, on the mandate of the Supreme Court and in the light of the consideration of the cases above cited;


4
It is hereby ordered that the mandate of this Court heretofore issUed to the Tax Court of the United States on November 18, 1960, be and the same is hereby recalled, and the judgment entered by this court on October 24, 1960, with reference to the accounting method issue be and it is hereby vacated and that the decision of the tax court on this issue be affirmed.